IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


UNITED STEEL WORKERS OF AMERICA,        : No. 657 MAL 2019
LOCAL 285, BRYAN ALBRIGHT, JAMIE        :
WEIT, ANTHONY ARCUDI, P. MICHELLE       :
ARCUDI, JAY BARR, SR., TRINA A. BARR,   : Petition for Allowance of Appeal
DONALD BARSHINGER, MINDY                : from the Order of the Superior Court
BARSHINGER, RICHARD BATES,              :
CAROLE BATES, STEPHANIE BARKER,         :
THE ESTATE OF LYNN BITZER,              :
JENNIFER BITZER, KAREN BITZER,          :
DAVID R. BOYD, JR., BRIAN BROMMER,      :
MARIA BRUNO, THE ESTATE OF GENE         :
COOPER, SANDRA COOPER, EUGENE           :
CLARK, LINDA MARIE CLARK, MICHAEL       :
DEATRICK, ERIC DEATRICK, JOSEPH         :
DEMASCOLO, GARY FLOOD, RAY              :
FREDERICK, YOLUNDA FREDERICK,           :
KENNETH GANT, DENNIS GINGRICH,          :
KAY GINGRICH, CLAYTON GINGRICH,         :
TODD GRIFFIN, PAUL HEISEY, JR., EMILY   :
HEISEY, ROBERTA HILTON, RONALD          :
HOSSLER, VICKIE HOSSLER, CHAD           :
HOSSLER, TIFFANY HOSSLER, CANDI         :
ISSET, IN HER OWN RIGHT AND AS          :
GUARDIAN AD LITEM OF KYLE ISETT         :
AND ASHLYNN ISETT, DAVID KRANTZ,        :
THE ESTATE OF DELMAR LANDIS,            :
CHRISTOPHER LANDIS, TIMOTHY             :
LANDIS, TERRY LEFEVER, MICHAEL          :
LYNCH, CAROLE LYNCH, TIFFANY            :
LYNCH, ROOSEVELT MCFADDEN,              :
WILLIAM S. MCMICHAEL, CLAIRE            :
MCMICHAEL, WILLIAM MCMICHAEL II,        :
CHRISTOPHER MCMICHAEL, ANTONIUS         :
MOUNTIS, MARIANTHY MOUNTIS, ANNA        :
OLIVERA, IN HER OWN RIGHT AND           :
GUARDIAN AD LITEM OF JAEL IRRIZARY      :
AND DANIEL IZARRARY, JOHN C.            :
OWENS, II, LINDA OWENS, LINDA           :
TROUBLE-FIELD-OWNES, LORI               :
PATTERSON, JOYCE A. PRICE, THE          :
ESTATE OF JEFFREY C. RILEY, SHERRY      :
RILEY, JOSE RIVERA, DONALD              :
ROBERTS, MARILYN ROBERTS, JASON             :
ROBERTS, TODD ROBERTS, PAUL                 :
ROGERS, JUDY ROGERS, JOSEPH                 :
RUMBERGER, SHERREE RUMBERGER,               :
KIMBERLY RUMBERGER, ILDEFONSO               :
SANCHEZ, MARIA SANCHEZ, JEFFREY             :
SAXINGER, JOANNE SAXINGER,                  :
MATTHEW SAXINGER, LEE SAXINGER,             :
ANDREW SAXINGER, PETER SCHERER,             :
STEVE SELLERS, DARRYL SENSENIG,             :
MARY LOU SENSENIG, THE ESTATE OF            :
GEORGE WENDLER, JUDY WENDLER,               :
SCOTT WHAELN AND LEWIS WILSON,              :
                                            :
                  Petitioners               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
ARMSTRONG WORLD INDUSTRIES AND              :
BRENNTAG NORTHEAST, INC.,                   :
                                            :
                  Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.




                                [657 MAL 2019] - 2